DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/15/2021.  Claims 1, 3 and 5-20 are pending for consideration in this Office Action.

Allowable Subject Matter

The indicated allowability of claims 4-6 and 9-16 are withdrawn in view of the newly discovered reference(s) to Kitauchi et al. (JPH02263051A).  Rejections based on the newly cited reference(s) follow. Claim 4 has since been canceled.

Response to Amendment

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings

The drawings were received on 4/15/2021.  These drawings are not acceptable.  Replacement drawings must have the label “Replacement Sheet.”

Claim Objections

Claims 3, 5 and 6 are objected to because of the following informalities:  

Regarding Claim 3, Claim 3 is objected to for being dependent upon canceled claim 2.  Please amend for clarity. 

Regarding Claim 5, Claim 5 is objected to for being dependent upon canceled claim 4.  Please amend for clarity.

Regarding Claim 6, Claim 6 is objected to for being dependent upon canceled claim 4.  Please amend for clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 

Regarding Claim 17, the recitation of “...calculate, after the switch, the SC based on the temperature and the pressure measurements of the liquid refrigerant received from the temperature and the pressure sensors; and modulate the EEV to adjust the amount of vapor refrigerant flowing through the discharge conduit into the refrigerant vessel until the desired SC is achieved,” renders the claim unclear because the recited language is directed to method steps of using the disclosed apparatus.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  Please amend for clarity.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unezaki et al. (US2009/0013700) and Kitauchi et al. (JPH02263051A) in view of Cochran (US6058719).

Regarding Claim 1, Unezaki teaches a heating, ventilation, and air conditioning (HVAC) system [fig 1] comprising: a compressor [3; 0034]; 
a first heat exchanger [5; 0034]; 
a refrigerant vessel [12] having an inlet [where line18b enters vessel 12] fluidly coupled to a discharge conduit [at least conduit extending from compressor outlet] extending from the compressor, and the refrigerant vessel having an outlet [at least where line 18a exits vessel 12] fluidly coupled to a liquid conduit [8], the liquid conduit configured to pass liquid refrigerant between the first heat exchanger [5] and a second heat exchanger [10; 0041; 0083; fig 1]; wherein the liquid conduit comprises a temperature sensor [16c] and a pressure sensor [15c; 0030];
an electronic expansion valve (EEV) [13b] fluidly coupled between the discharge conduit and the inlet of the refrigerant vessel, wherein the EEV is configured to modulate and divert a portion of the vapor refrigerant flowing through the discharge conduit into the refrigerant vessel to control subcooling (SC) produced by the HVAC system [0041; 0042; 0044; fig 1], and whereas Unezaki teaches a system controller [17] to control the EEV [0032], Unezaki does not teach 1) the system controller configured to control the EEV based on the temperature and pressure measurements, 2) insulation that 
However, Kitauchi teaches a refrigeration apparatus [fig 1] where a system controller [11] is configured to control a valve [8] based on temperature and pressure measurements [as measured by temperature sensor 10 and pressure sensor 9; 0008; 0009].  Kitauchi also teaches that this arrangement prevents unnecessary operation of the refrigerating apparatus [0004].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Unezaki to have the system controller configured to control the EEV based on the temperature and pressure measurements in view of the teaching of Kitauchi in order to prevent unnecessary operation of the refrigerating apparatus.
Lastly, Cochran teaches a heat pump apparatus having a refrigerant vessel [12; fig 1]  where insulation [31] encapsulates the refrigerant vessel [12] to control a rate of condensation of the vapor refrigerant within the refrigerant vessel [col 6, lines 22-44] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. secures the temperature of the refrigerant vessel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Unezaki to have  insulation that encapsulates the refrigerant vessel to control a rate of condensation of the vapor refrigerant within the refrigerant vessel.in view of the teachings of Cochran where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secures the temperature of the refrigerant vessel.


Regarding Claim 3, Unezaki, as modified, teaches the invention of Claim 2 above and teaches wherein an internal volume of the refrigerant vessel ranges from 0.18 cubic feet to 0.54 cubic feet [0092].

Regarding Claim 7, Unezaki, as modified, teaches the invention of Claim 1 above and teaches a switch over valve [4] to switch a circulation direction of the liquid refrigerant based on a heating mode or a cooling mode [0034; 0035].

Regarding Claim 8, Unezaki, as modified, teaches the invention of Claim 1 above and teaches wherein the EEV is configured to remain in a fixed open position to maintain a liquid level of refrigerant in the refrigerant vessel to maintain a desired SC [0114].





Regarding Claim 9, Unezaki teaches a heating, ventilation, and air conditioning (HVAC) system [fig 1] comprising: a compressor [3; 0034]; 
a first heat exchanger [5; 0034]; 
a refrigerant vessel [12] having an inlet [where line18b enters vessel 12] fluidly coupled to a discharge conduit [at least conduit extending from compressor outlet] extending from the compressor, and the refrigerant vessel having an outlet [at least where line 18a exits vessel 12] fluidly coupled to a liquid conduit [8], the liquid conduit configured to pass liquid refrigerant between the first heat exchanger [5] and a second heat exchanger [10; 0041; 0083; fig 1]; wherein the liquid conduit comprises a temperature sensor [16c] and a pressure sensor [15c; 0030];
an electronic expansion valve (EEV) [13b] fluidly coupled between the discharge conduit and the inlet of the refrigerant vessel, wherein the EEV is configured to modulate and divert a portion of the vapor refrigerant flowing through the discharge conduit into the refrigerant vessel to control subcooling (SC) produced by the HVAC system [0041; 0042; 0044; fig 1], and whereas Unezaki teaches a system controller [17] to control the EEV [0032], Unezaki does not teach 1) the system controller configured to control the EEV based on the temperature or pressure measurements of the liquid refrigerant received from the temperature and pressure sensors.
However, Kitauchi teaches a refrigeration apparatus [fig 1] having a system controller [11] configured to control a valve [8] based on a temperature or pressure measurements of the liquid refrigerant received from a temperature and pressure sensors [as measured by temperature sensor 10 and pressure sensor 9; 0008; 0009].  Kitauchi also teaches that this arrangement prevents unnecessary operation of the refrigerating apparatus [0004].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Unezaki to have 

The recitation of "to control subcooling (SC) produced by the HVAC system" recited in the claim have been considered recitations of intended use.  The prior art structure as modified above is capable of preforming as intended and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114

Regarding Claim 10, Unezaki, as modified, teaches the invention of Claim 9 above and teaches wherein an internal volume of the refrigerant vessel ranges from 0.18 cubic feet to 0.54 cubic feet [0092].

Regarding Claim 11, Unezaki, as modified, teaches the invention of Claim 9 above and Unezaki teaches wherein the system controller [17] is configured to adjust the EEV [13b] to increase a flow rate of vapor refrigerant into the refrigerant vessel [12], to decrease the SC [0110].

Regarding Claim 12, Unezaki, as modified, teaches the invention of Claim 9 above and Unezaki teaches wherein the system controller [17] is configured to adjust the EEV [13b] to decrease a flow rate of vapor refrigerant into the refrigerant vessel [12], to increase the SC [0110].

Regarding Claim 13, Unezaki, as modified, teaches the invention of Claim 9 above and Unezaki teaches wherein the system controller [17] is configured to maintain the EEV [13b] in a fixed position to maintain a flow rate of vapor refrigerant into the refrigerant vessel [12], to increase the SC [0110].

Regarding Claim 16, Unezaki, as modified, teaches the invention of Claim 9 above and teaches a switch over valve [4] to switch a circulation direction of the liquid refrigerant based on a heating mode or a cooling mode [0034; 0035].

Regarding Claim 17, Unezaki teaches a heating, ventilation, and air conditioning (HVAC) system [fig 1] comprising: a compressor [3; 0034]; 
a first heat exchanger [5; 0034]; 
a refrigerant vessel [12] having an inlet [where line18b enters vessel 12] fluidly coupled to a discharge conduit [at least conduit extending from compressor outlet] extending from the compressor, and 
the refrigerant vessel having an outlet [at least where line 18a exits vessel 12] fluidly coupled to a liquid conduit [8], the liquid conduit configured to pass liquid refrigerant between the first heat exchanger [5] and a second heat exchanger [10; 0041; 0083; fig 1]; 
wherein the liquid conduit comprises temperature and pressure sensors [at least 15c; 16c; 0030];
an electronic expansion valve (EEV) [13b] fluidly coupled between the discharge conduit and the inlet of the refrigerant vessel [fig 1];
a switch over valve [4] to switch a circulation direction of the liquid refrigerant based on a heating mode or a cooling mode [0034; 0035];

switch the circulation direction of the liquid refrigerant with the SOV to change modes [0032].  
Unezaki does not explicitly teach where the system controller is configured to: calculate subcooling (SC) based on temperature and pressure measurements of the liquid refrigerant received from the temperature and pressure sensors and modulate the EEV to adjust an amount of vapor refrigerant until a desired SC is achieved;
calculate, after the switch, the SC based on the temperature and the pressure measurements of the liquid refrigerant received from the temperature and the pressure sensors; and modulate the EEV to adjust the amount of vapor refrigerant flowing through the discharge conduit into the refrigerant vessel until the desired SC is achieved.
However, Kitauchi teaches a refrigeration apparatus [fig 1] having a system controller [11] configured calculate subcooling (SC) based on temperature and pressure measurements of the liquid refrigerant received from the temperature and pressure sensors [9, 10] and modulate the valve [8] to adjust an amount of vapor refrigerant until a desired SC is achieved [0008; 0009].  Kitauchi also teaches that this arrangement prevents unnecessary operation of the refrigerating apparatus [0004].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Unezaki to have where the system controller is configured to: calculate subcooling (SC) based on temperature and pressure measurements of the liquid refrigerant received from the temperature and pressure sensors and modulate the EEV to adjust an amount of vapor refrigerant until a desired SC is achieved in view of the teaching of Kitauchi in order to prevent unnecessary operation of the refrigerating apparatus.


Regarding Claim 18, Unezaki, as modified, teaches the invention of Claim 17 above and teaches wherein an internal volume of the refrigerant vessel ranges from 0.18 cubic feet to 0.54 cubic feet [0092].

Claims 5, 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim 1 above, and further in view of Yonemori et al. (US2009/0151377).

Regarding Claims 5 and 6, Unezaki, as modified, teaches the invention above and teaches temperature and pressure sensors and first and second heat exchangers [See at least claim 1 above], however Unezaki does not explicitly teach wherein the temperature and pressure sensors are adjacent to the first heat exchanger and wherein the temperature and pressure sensors are adjacent to the second heat exchanger.
However, Yonemori teaches a refrigeration system [0001] having wherein temperature and pressure sensors [45, 46] are adjacent to a first heat exchanger [34] and wherein temperature and pressure sensors [45, 46] are adjacent to a second heat exchanger [37; 0021; fig 1] for the obvious advantage of measuring refrigerant characteristics such as temperature and pressure at the entrance and exit of the respective heat exchangers. 

 
Regarding Claims 14 and 15, Unezaki, as modified, teaches the invention above and teaches temperature and pressure sensors and first and second heat exchangers [See at least claim 1 above], however Unezaki does not explicitly teach wherein the temperature and pressure sensors are adjacent to the first heat exchanger and wherein the temperature and pressure sensors are adjacent to the second heat exchanger.
However, Yonemori teaches a refrigeration system [0001] having wherein temperature and pressure sensors [45, 46] are adjacent to a first heat exchanger [34] and wherein temperature and pressure sensors [45, 46] are adjacent to a second heat exchanger [37; 0021; fig 1] for the obvious advantage of measuring refrigerant characteristics such as temperature and pressure at the entrance and exit of the respective heat exchangers. 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Unezaki to have wherein the temperature and pressure sensors are adjacent to the first heat exchanger and wherein the temperature and pressure sensors are adjacent to the second heat exchanger in view of the teachings of Yonemori in order to measure refrigerant .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unezaki et al. (US2009/0013700) and Kitauchi et al. (JPH02263051A) as applied to claim 17 above, and further in view of Tamaki et al. (US2015/0135751).

Regarding Claim 19, Unezaki, as modified, teaches the invention above but does not explicitly teach an outdoor ambient temperature sensor; wherein the system controller is further configured to modulate the EEV based on ambient temperatures determined by the outdoor ambient temperature sensor.
However, Tamaki teaches a refrigeration cycle apparatus [0001] having an outdoor ambient temperature sensor [203; 0046]; wherein a system controller [101] is further configured to modulate the valve [14a] based on ambient temperatures determined by the outdoor ambient temperature sensor [203; 0040; 0046; 0078; 0102-0104].  Tamaki teaches that this arrangement provides for an appropriate amount of refrigerant and thereby avoids interruption of the system [0002; 0003; 0104]. 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Unezaki to have an outdoor ambient temperature sensor; wherein the system controller is further configured to modulate the EEV based on ambient temperatures determined by the outdoor ambient temperature sensor in view of the teachings of Tamaki in order to provide for an appropriate amount of refrigerant and thereby avoids interruption of the system.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unezaki et al. (US2009/0013700) and Kitauchi et al. (JPH02263051A) as applied to claim 17 above, and further in view of Aoyama et al. (JPH0282060A).

Regarding Claim 20, Unezaki, as modified, teaches the invention above but does not explicitly teach wherein the system controller is further configured to completely close the EEV during a transition period between the cooling mode and the heating mode to prevent a backflow of refrigerant into the compressor.
However, Aoyama teaches a heat pump air conditioner [0001] having wherein a system controller [20] is further configured to completely close a valve [9] during a transition period between a cooling mode and a heating mode to prevent a backflow of refrigerant into a compressor [1; 0011-0013].  Aoyama teaches that this arrangement stores excess refrigerant both during cooling and during heating and thereby operates the system with high efficiency [0009]. 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Unezaki to have wherein the system controller is further configured to completely close the EEV during a transition period between the cooling mode and the heating mode to prevent a backflow of refrigerant into the compressor in view of the teachings of Aoyama in order to stores excess refrigerant both during cooling and during heating and thereby operates the system with high efficiency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763